                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

ALI ALHAKEMI,                                )
                                             )
                        Petitioner,          )                  8:18CV467
                                             )
                  v.                         )
                                             )
SCOTT R. FRAKES, Director,                   )                   ORDER
Nebraska Correctional Services, and          )
MICHELL CAPPS, Warden,                       )
Nebraska State Penitentiary,                 )
                                             )
                        Respondents.         )
                                             )


       Based upon the detailed and helpful submissions of Respondents (filing no. 14;
filing no. 15),

       IT IS ORDERED that Petitioner’s requests for appointment of counsel (filing
no. 2) and appointment of an Arabic interpreter (filing no. 3) are denied.1

         DATED this 26th day of November, 2018.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge




         1
             The parties are reminded of the progression order deadlines set out in filing
no. 7.
